 



EXHIBIT 10.34

     
DEAN TM
FOODS
  Gregg L. Engles
Chairman & Chief Executive Officer

January 15, 2008
Greg McKelvey
1519 Redwing Lane
Broomfield, CO 80020
Dear Greg:
Congratulations on your promotion to Senior Vice President, Strategy and
Marketing Services for Dean Foods Company. This position will report to me and
be based in Dallas, Texas.
Here are the specifics of your offer:
Effective Date
The effective date of your new position is February 1, 2008.
Base Salary
You will be paid $11,250 on a semi-monthly basis, which equates to an annual
salary of $280,000 (+21.7%). This includes your normal merit increase scheduled
for April 2008. Your salary will be reviewed annually (beginning in
January 2009).
Annual Bonus Opportunity
As Senior Vice President, you will be eligible to earn an annual bonus with a
target amount equal to 50% of your annualized base salary, subject to the
achievement of certain operating targets for the company and certain individual
targets. You can earn up to 200% of your targeted bonus if operating targets are
exceeded.
Long Term Incentive Compensation
On January 15, 2008, you will be granted options to purchase 21,000 shares of
Dean Foods common stock. The options will vest in equal installments over a
period of three years, beginning on the first anniversary of the date of the
grant. You will also be awarded 6,000 restricted shares. These restricted shares
will vest in equal installments over a five-year period, beginning on the first
anniversary of the date of grant, or earlier if certain financial performance
targets are met. You will be eligible for future equity grants under the Dean
Foods Long Term Incentive Program in the future, commencing in January 2009. The
amount and nature of future long-term incentive awards will be determined by the
Board of Directors.
Additional One-Time Promotional Long Term Incentive Awards
On January 15, 2008, you will also be granted options to purchase 3,000 shares
of Dean Foods common stock. The options will vest in equal installments over a
period of three years, beginning on the first anniversary of the date of the
grant. You will also be awarded 1,000 restricted shares. These restricted shares
will vest in equal installments over a five-year period, beginning on the first
anniversary of the date of grant, or earlier if certain financial performance
targets are met.

         
Dean Foods Company
  2515 McKinney Avenue, Suite 1200   telephone 214 303 3424
 
  Dallas, Texas 75201   facsimile 214 303 3853

 



--------------------------------------------------------------------------------



 



Benefits
You will continue to be eligible for the same benefits package (medical, dental,
vision, 401k, SERP, and more) that you have today. You are now eligible for an
annual company paid physical and executive long-term disability insurance.
Relocation
We want your move to Dallas to be a positive one. The relocation benefits
provided to you include: household goods move; temporary housing; home visits;
in-transit expenses; home sale assistance; duplicate housing costs; and, new
home closing assistance.
The Executive Relocation Policy includes a provision for the potential “loss on
sale” (section G) of your current home. This section states that you “may
qualify for compensation up to $25,000” should you experience a financial loss
on the sale of your home. Per this offer letter, Dean Foods will cover up to
$60,000 should you experience a financial loss on the sale of your home.
The policy describing these benefits will be sent to you directly. If you have
questions regarding these programs or eligibility, please call Tiffany Forrest
at 214-721-1178.
Conclusion
Greg, I am very excited about your new opportunity, and I look forward to your
future contributions to Dean Foods.

            Best regards,
      /s/ Gregg L. Engles       Gregg L. Engles      Chairman and Chief
Executive Officer     

         Agreed and accepted:
     /s/ Greg McKelvey      Greg McKelvey
      1/18/08
Date      

cc:     Paul Moskowitz
Doug Johnson
Fanny Sheumaker

 